 

Exhibit 10.12
 
 
[companylogo.jpg]
SEVERANCE PAY AGREEMENT
FOR KEY EMPLOYEE
This Agreement ("Agreement") is between Asbury Automotive Group, Inc. and its
subsidiaries, affiliates, successors, and assigns ("Asbury" or the "Company")
and Joseph Parham ("Executive"), a key employee of Asbury, in order to provide
for an agreed-upon compensation in the event of a Termination (as such term is
defined in this Agreement) of Executive's employment with Asbury.
1.    
Severance Pay Arrangement

If a Termination of Executive's employment occurs at any time during Executive's
employment, Asbury will pay Executive 12 months of Executive's base salary as of
the date of Termination as Severance Pay (as such term is defined in this
Agreement). Payment (subject to required withholding) will be made by Asbury to
Executive monthly over the course of 12 months on the regular payroll dates
beginning on the first regular payroll date after Executive executes the release
referenced in Section B below.
If Executive participates in a bonus compensation plan at the date of
Termination, the Company shall pay Executive a pro rata bonus for the year of
the Termination equal to the amount of the bonus that Executive would have
received if Executive's employment not been terminated during such year,
multiplied by the percentage of such year that has expired through the date of
Termination. Such bonus shall be paid at such time as bonuses are paid under the
bonus compensation plan to the Company's other employees whose employment has
not terminated in such year.
In addition, for 12 months following the date of Termination, Executive shall be
entitled to continue to participate at the same level of coverage and Executive
contribution in any health and dental insurance plans, as may be amended from
time to time, in which Executive was participating immediately prior to the date
of Termination. Such participation will terminate 30 days after Executive has
obtained other employment under which Executive is covered by equal benefits.
Executive agrees to notify Asbury promptly upon obtaining such other employment.
At the end of 12 months, Executive, at his or her option, may elect to obtain
COBRA coverage in accordance with the terms and conditions of applicable law and
Asbury's standard policy.

 

--------------------------------------------------------------------------------

 

Notwithstanding anything herein to the contrary, if Executive is determined to
be a "specified employee" within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the "Code") and if one or more of the payments
or benefits to be received by Executive pursuant to this Agreement would be
considered deferred compensation subject to Section 409A of the Code, then no
such payment shall be made or benefit provided until six (6) months following
Executive's date of Termination.
The amounts payable under this Section 1 shall constitute "Severance Pay" under
this Agreement.
2.    
Definition of Termination Triggering Severance Pay

A "Termination" triggering the Severance Pay set forth above in Section 1 is
defined as a termination of Executive's employment with Asbury, which
constitutes a "separation from service" from the Company (within the meaning of
Section 409A(a)(2)(A)(i) of the Code, and Treasury Regulation Section
1.409A-1(h)) either
(1) by Asbury without Cause (as such term is defined in this Agreement), or (2)
by Executive because of (x) a material change in the geographic location at
which Executive must perform Executive's services, including a relocation of
Executive's current principal place of business to a location outside the 50
mile radius of the intersection of Peachtree Street S.W. and Martin Luther King
Jr. Drive S.W., Atlanta, Georgia 30303, (y) a material diminution in Executive's
base compensation, or (z) a material diminution in Executive's authority,
duties, or responsibilities, even if such occurs in connection with a transfer
of Executive's employment to an affiliate of Asbury (collectively "Good
Reason"); provided that no termination shall be deemed to be for Good Reason
unless (i) Executive provides the Company with written notice setting forth the
specific facts or circumstances constituting Good Reason within ninety (90) days
after the initial existence of the occurrence of such facts or circumstances,
(ii) the Company has failed to cure such facts or circumstances within thirty
(30) days of its receipt of such written notice, and (iii) the effective date of
the termination for Good Reason occurs no later than one hundred fifty (150)
days after the initial existence of the facts or circumstances constituting Good
Reason. For avoidance of doubt, a Termination shall not include either (1) a
termination of Executive's employment by Asbury for Cause or due to Executive's,
death, disability (as such term is defined in this Agreement), retirement or
voluntary resignation; or (2) the transfer of Executive from Asbury to any of
its affiliates, until such time as Executive is no longer employed by Asbury or
any of its affiliates. If Executive is transferred to an affiliate of Asbury,
references to "Asbury" herein shall be deemed to include the applicable
affiliate to which Executive is transferred.

 

--------------------------------------------------------------------------------

 

For the purposes of this Agreement, the definition of "Cause" is: (a)
Executive's gross negligence or serious misconduct (including, without
limitation, any criminal, fraudulent or dishonest conduct) that is or may be
injurious to Asbury; or (b) Executive being convicted of, or entering a plea of
nolo contendere to, any crime that constitutes a felony or involves moral
turpitude; or (c) Executive's breach of Sections 3, 4 or 5 below; or (d)
Executive's willful and continued failure to perform Executive's duties on
behalf of Asbury; or (e) Executive's material breach of a written policy of
Asbury relating to the behavior and conduct of the Company's employees;
provided, however, that with respect to clauses (c), (d) or (e) such breach or
failure is not corrected within thirty days after delivery of written notice to
Executive by the Company; provided, further, that Executive shall not be
entitled to the opportunity to correct more than one such breach or failure and,
in all events the Company shall be required to provide Executive with written
notice of the basis upon which it has determined that Cause exists.
For purposes of this Agreement, the definition of "disability" is a physical or
mental disability or infirmity that prevents the performance by Executive of his
or her duties lasting (or likely to last, based on competent medical evidence
presented to Asbury) for a continuous period of six (6) months or longer.
3.    
Confidential Information and Nondisclosure Provision

During employment, Executive agrees not to directly or indirectly disclose or
use the Company's confidential and/or proprietary information except as required
for the performance of services in furtherance of the Company's business. Also,
for a period of two years following employment with the Company, Executive
agrees not to directly or indirectly disclose or use the Company's confidential
and/or proprietary information. Confidential and/or proprietary information
means information which has value to the Company and has not been made generally
available to its competitors, and may include but is not limited to customer
information; business/strategy plans; sales reports; training programs;
technical information about equipment and software; the Company's profitability
and/or profit margins; internal memoranda; software developed by or for the
benefit of the Company and related data source code and programming information;
sales techniques and strategies; marketing methods/strategies and related data;
contract renewal/expiration dates; the Company's purchasing habits/methods and
special purchasing needs; accounting/financial records; unique methods and
procedures regarding pricing and advertising; budgets and proj ections;
information relating to costs, sales or services provided to the Company by
vendors/suppliers; information regarding the manner of business operations;
technical information; research and development projects; and financial
information concerning the Company. This promise is not

 

--------------------------------------------------------------------------------

 

intended to and does not limit in any way Executive's duties and obligations to
the Company under statutory (e.g., a trade secrets statute) or case law not to
disclose or make personal use of such information. Also, upon Executive's
termination of employment for any reason, Executive will deliver to Asbury on or
before the date of Termination all documents and data of any nature pertaining
to Executive's work with Asbury and will not take any documents or data or any
reproduction, or any documents containing or pertaining to any confidential
and/or proprietary information.
4.    
Non-Solicitation of Employees

During employment and for one year following termination of Executive's
employment for any reason, Executive shall not directly or indirectly solicit or
attempt to solicit for employment any of the Company's employees with whom
Executive became familiar as a result of Executive's employment with the
Company. Executive further agrees that he/she will not attempt to persuade such
persons from discontinuing their employment or relationship with the Company for
the same time period.
5.    
Covenant Not to Compete

For a period of one year following the termination of Executive's employment for
any reason, Executive will not directly or indirectly compete against the
Company by performing services that are competitive with or similar to the
services that Executive performed for the Company during the last twelve months
of his/her employment with the Company. This restriction shall only apply to the
following competitors of the Company: AutoNation, Inc., Sonic Automotive, Inc.,
Lithia Motors, Inc., Penske Automotive Group, Inc. (f/k/a/ United Auto Group,
Inc.), and Group One Automotive Inc. Executive recognizes and acknowledges that
the Company conducts its business on a national basis. Therefore, Executive
agrees that a geographical restriction on competitive employment with only these
key competitors in the United States based on Executive's role in the Company is
reasonable and necessary to protect the Company's legitimate business interests.
While employed by Asbury, Executive agrees not to directly or indirectly engage
in, participate in, represent or be connected with in any way, as an officer,
director, partner, owner, employee, agent, independent contractor, consultant,
proprietor or stockholder (except for the ownership of a less than 5% stock
interest in a publicly-traded corporation) or otherwise, any business or
activity which competes with the business of Asbury unless expressly consented
to in writing by the Chief Executive Officer of Asbury.
 
6.    
Breach of Covenants


 

--------------------------------------------------------------------------------

 

Executive agrees that in the event of a breach by Executive of any of the
covenants in Sections 3, 4, and 5 above, Asbury shall be entitled to cease
payments and benefits that would otherwise be made pursuant to Section 1 above,
as well as to obtain injunctive relief and damages which may include recovery of
amounts paid to Executive under this Agreement and attorneys' fees and costs
incurred by Asbury in enforcing any covenants.
7.    
Future Employment

Upon request, Executive shall disclose in writing to Asbury within twenty-four
hours the name, address and type of business conducted by any proposed or actual
new employer of Executive. Also, Executive acknowledges that Asbury is entitled
to inform all potential or new employers of Executive's post-employment
obligations to the Company.
 
GENERAL PROVISIONS
A.    
At Will Employment

Executive and Asbury acknowledge and agree that Executive is an "at will"
employee, which means that either Executive or Asbury may terminate the
employment relationship at any time, for any reason, with or without cause or
notice, and that nothing in this Agreement shall be construed as an express or
implied contract of employment for any length of time.
B.    
Execution of Release

As a condition to the receipt of the Severance Pay payments and benefits
described in Section 1 above, Executive agrees to execute a release of all
claims arising out of Executive's employment or Termination including but not
limited to any claim of discrimination, harassment or wrongful discharge under
local, state or federal law.
C.    
Alternative Dispute Resolution

Any disputes arising under or in connection with this Agreement shall be
resolved by binding arbitration before an arbitrator (who shall be an attorney
with at least ten years' experience in employment law) in the city where
Executive is located and in accordance with the rules and procedures of the
American Arbitration Association. Each party may choose to retain legal counsel
and shall pay its own attorneys' fees, regardless of the outcome of the
arbitration. Executive may be required to pay a filing fee limited to the
equivalent cost of filing in the court of jurisdiction. Asbury will pay the fees
and costs of conducting

 

--------------------------------------------------------------------------------

 

the arbitration. Judgment upon the award rendered by the arbitrator may be
entered in any court of jurisdiction. This clause shall not preclude or restrict
the Company from seeking and obtaining injunctive relief in a court of competent
jurisdiction in relation to the enforcement of any post-employment restrictive
covenants.
Initials JP
 
Initials JP
Executive
 
For the Company

D.    
Other Provisions

The headings and captions are provided for reference and convenience only and
shall not be considered part of this Agreement.
Any notice or other communication required or permitted to be delivered under
this Agreement shall be (i) in writing, (ii) delivered personally, by nationally
recognized overnight courier service or by certified or registered mail,
first-class postage prepaid and return receipt requested, (iii) deemed to have
been received on the date of delivery or on the third business day after
mailing, and (iv) addressed as follows (or to such other address as the party
entitled to notice shall later designate in accordance with these terms):
If to Asbury:     Asbury Automotive Group, Inc. c/o General Counsel 2905
Premiere Parkway, Suite 300 Duluth, GA 30097
If to Executive: .     To the most recent address of Executive set forth in the
personnel records of Asbury.
This Agreement represents the entire understanding between Executive and the
Company on the matters addressed herein, supersedes any other agreements on the
specific topics addressed herein, and may not be modified, changed or altered by
any promise or statement by the Company until such modification has been
approved in writing and signed by an authorized agent of the Company, except
that the provisions of Section 1 and 2 relating to Severance Pay may only be
modified in a writing signed by Asbury and Executive.
The Company represents and warrants that the execution of this Agreement by the
Company has been duly authorized by the Company, including by action of
Compensation Committee ofthe Company's Board of Directors.
All payments hereunder shall be subject to any required withholding of federal,
state, local and foreign

 

--------------------------------------------------------------------------------

 

taxes pursuant to any applicable law or regulation.
If any provision of this Agreement shall be held invalid or unenforceable, such
holding shall not affect any other provisions, and this Agreement shall be
construed and enforced as if such provisions had not been included. No provision
of this Agreement shall be waived unless the waiver is agreed to in writing and
signed by Executive and the Chief Executive Officer of Asbury. No waiver by
either party of any breach of, or of compliance with, any condition or provision
of this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.
The parties hereto acknowledge and agree that, to the extent applicable, this
Agreement shall be interpreted in accordance with, and incorporate the terms and
conditions required by, Section 409A of the Code and the Department of Treasury
regulations and other interpretive guidance issued thereunder. Notwithstanding
any provision of this Agreement to the contrary, in the event that Asbury
determines that any amounts payable hereunder will be immediately taxable to
Executive under Section 409A of the Code and related Department of Treasury
guidance, Asbury and Executive shall cooperate in good faith to (x) adopt such
amendments to this Agreement and appropriate policies and procedures, including
amendments and policies with retroactive effect, that they mutually determine to
be necessary or appropriate to preserve the intended tax treatment of the
benefits provided by this Agreement, to preserve the economic benefits of this
Agreement and to avoid less favorable accounting or tax consequences for Asbury
and/or
(y) take such other actions as mutually determined to be necessary or
appropriate to exempt the amounts payable hereunder from Section 409A ofthe Code
or to comply with the requirements of Section 409A of the Code and thereby avoid
the application of penalty taxes thereunder.
[Remainder of Page Intentionally Left Blank]
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

 

 
 
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.
 
 AGREED TO AS OF May 3, 2010:
 
 
 
 
 
 
BY EXECUTIVE:
 
BY ASBURY:
 
 
 
 
 
 
 
 
 
ASBURY AUTOMOTIVE GROUP, INC.
 
/s/Joseph G. Parham, Jr.
 
/s/Joseph G. Parham, Jr.
 
 
 
 
 
 
 
Print Name:
 
Print Name and Title:
 
 
Joseph G. Parham, Jr.
 
Joseph G. Parham, Jr. VP, Chief Human Resources Officer
 

 

 